—Appeal from a judgment of Onondaga County Court (Aloi, J.), entered March 1, 2002, convicting defendant upon his plea of guilty of robbery in the second degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: County Court did not abuse its discretion in denying without a hearing a motion made by defendant at sentencing to withdraw his plea of guilty (see People v Lopez, 209 AD2d 545 [1994], lv denied 85 NY2d 911 [1995]). “Defendant’s generalized assertion of innocence is unsupported by the record and is insufficient to entitle defendant to withdraw his plea” (People v Burroughs, 224 AD2d 1034, 1034-1035 [1996], lv denied 88 NY2d 845 [1996]; see People v Hutchings, 263 AD2d 965, 966 [1999], lv denied 93 NY2d 1044 [1999]). Present — Green, J.P., Wisner, Scudder, Burns and Gorski, JJ.